Case: 15-30301      Document: 00513379568         Page: 1    Date Filed: 02/12/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-30301
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         February 12, 2016
CLYDE WYATT,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellant

v.

RICHWOOD CORRECTIONAL CENTER; WARDEN, Richwood Correctional
Center; MIKE FENDALL,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 3:14-CV-2362


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       Clyde Wyatt, former Louisiana prisoner # 995274, brought a civil rights
complaint under 42 U.S.C. § 1983 alleging that he was subjected to malicious
prosecution and illegal arrest when he was transferred from one correctional
facility to another pursuant to an illegal warrant and without probable cause
and that he was subjected to an illegal search and seizure when, in the course



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30301     Document: 00513379568    Page: 2   Date Filed: 02/12/2016


                                 No. 15-30301

of that transfer, an official examined his property and took some of it. He
further asserted that officials manipulated and fabricated evidence against
him and that his constitutional rights were violated during his criminal
proceedings, but he admitted that he eventually pleaded guilty to theft. He
also alleged that the defendants are liable for defamation because, when
prospective employers run background checks on Wyatt, they turn up
outstanding warrants on charges for which he denies guilt.
      The district court screened the complaint under 28 U.S.C. § 1915 and
§ 1915A and dismissed it as for frivolous and for failure to state a claim on the
grounds that all of Wyatt’s claims were barred by Heck v. Humphrey, 512 U.S.
477 (1994), and that, as to the defamation claims, Wyatt had not identified any
information in his background checks that was false. We review the district
court’s ruling de novo. Green v. Atkinson, 623 F.3d 278, 280 (5th Cir. 2010).
Under Heck, a plaintiff in a § 1983 action may not recover damages for an
“allegedly unconstitutional conviction or imprisonment, or for other harm
caused by actions whose unlawfulness would render a conviction or sentence
invalid,” unless he proves “that the conviction or sentence has been reversed
on direct appeal, expunged by executive order, declared invalid by a state
tribunal authorized to make such determination, or called into question by a
federal court’s issuance of a writ of habeas corpus.” Heck, 512 U.S. at 486-87
      According to Wyatt, the rule in Heck does not apply to his § 1983 action
because he had not yet been convicted or sentenced at the time he filed suit.
He is mistaken.      Where a plaintiff files a § 1983 action when a criminal
proceeding is pending against him, the district court may dismiss the § 1983
action if he is later convicted and his claims call into question the validity of
that conviction. Wallace v. Kato, 549 U.S. 384, 393-94 (2007).




                                       2
    Case: 15-30301      Document: 00513379568   Page: 3   Date Filed: 02/12/2016


                                 No. 15-30301

      Wyatt also suggests that Heck does not apply where the plaintiff’s guilty
plea is “independent, distinct, separate, and not contested” in the civil rights
action. Again, Wyatt misunderstands the rule laid out in Heck. The Heck bar
applies in “a § 1983 action that does not seek damages directly attributable to
conviction or confinement but whose successful prosecution would necessarily
imply that the plaintiff’s criminal conviction was wrongful.” 512 U.S. at 486
n.6. The district court determined that if Wyatt received a favorable judgment,
it would, indeed, “necessarily implicate the validity of his conviction and
sentence.” Wyatt does not say how this finding is erroneous or explain how
success on his § 1983 claims would not call into question the legitimacy of his
conviction for theft.
      Finally, Wyatt has not addressed the district court’s finding that he
failed to identify any information in his background checks that was false.
Accordingly, he has abandoned the issue, and we decline to address it. See
Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987).
      The district court’s judgment is AFFIRMED. Wyatt’s motions for the
appointment of counsel and relief from an outstanding warrant are DENIED.




                                       3